                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JUSTIN DWAYNE BLANTON,                         §
               PLAINTIFF,                      §
                                               §
V.                                             §   CIVIL CASE NO. 3:18-CV-765-M-BK
                                               §
COBRA ENTERPRISES OF UTAH, INC.,               §
                                               §
                      DEFENDANT.               §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATIONS
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

Accordingly, the Clerk of Court is DIRECTED to enter a default in this case.

       SO ORDERED this 30th day of April, 2019.
